DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 02 Feb 2022 for application number 16/703,447. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks, and Claims.
Claims 1-9 and 21 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-4, 7-8, and 21 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Saalasti et al. [hereinafter as Saalasti] (US 2010/0216601 A1 – as cited in IDS filed 04 Dec 2019).
In reference to claim 1, Saalasti teaches a method for providing feedback to an athlete via a portable fitness monitoring device comprising: 
calculating a plurality of speed points from a plurality of time-stamped position points [para 0147 discloses that intensity is calculated based on speed; Fig. 8, paras 0094-0096 discloses determining ; 
calculating an output speed based on at least some of the plurality of speed points [para 0147 discloses that intensity is calculated based on speed; Fig. 8, paras 0094-0096 discloses determining speeds/intensities at different points in time]; 
determining that the output speed is outside of a predetermined speed range [para 0147 discloses that intensity is calculated based on speed; Fig. 8, paras 0094-0096 discloses determining that speeds/intensities at different points in time are too little or too much]; 
receiving acceleration data from an accelerometer [para 0147 discloses acceleration measurements to determine speed]; 
determining that a recent speed change has occurred based on the acceleration data [para 0147 discloses acceleration measurements to determine speed; Fig. 8, paras 0094-0096 discloses determining that speeds/intensities at different points in time are too little or too much]; 
providing feedback to the athlete via the portable fitness monitoring device, wherein the feedback is provided in response to the determination that the output speed is outside of the predetermined speed range, and in response to the determination that the recent speed change has occurred [Fig. 8, paras 0094-0096 discloses determining that speeds/intensities at different points in time are too little or too much, and providing feedback for a user to speed up or slow down].

In reference to claim 2, Saalasti further teaches The method of claim 1, further comprising the step of receiving the plurality of time-stamped position points, wherein the position points describe a geographical route traversed by the athlete [para 0147 discloses that intensity is calculated based on speed; Fig. 8, paras 0094-0096 discloses determining speeds/intensities at different points in time; Fig. 11, para 0153-0165 disclose determining speeds/intensities along a route; para 0156 discloses , and wherein the plurality of time-stamped position points are received from a GPS receiver [para 0100 discloses a GPS positioning unit].

In reference to claim 3, Saalasti further teaches The method of claim 1, wherein the step of calculating the plurality of speed points occurs while the athlete is traversing a geographical route [Fig. 11, para 0153-0165 disclose determining speeds/intensities along a route; para 0156 discloses geographical routes].

In reference to claim 4, Saalasti further teaches The method of claim 1, wherein the step of calculating the plurality of speed points comprises factoring in the distances between consecutive pairs of time-stamped position points and factoring in the time periods between consecutive pairs of time-stamped position points [para 0133 discloses calculating distance traveled and remaining distance, as well as speed based on the distances].

In reference to claim 7, Saalasti further teaches The method of claim 1, wherein the acceleration data is a plurality of acceleration points having magnitudes, and wherein the determination that a recent speed change has occurred comprises analyzing the differences in the magnitudes of the acceleration points [para 0147 discloses acceleration measurements to determine speed].

In reference to claim 8, Saalasti further teaches The method of claim 1, wherein the acceleration data is an acceleration signal having oscillations, and wherein the determination that a recent speed change has occurred comprises analyzing the changes in the oscillations of the acceleration signal [para 0147 discloses acceleration measurements to determine speed; inherently, the acceleration may change, e.g. oscillate].

In reference to claim 21, Saalasti further teaches The method of claim 1, further comprising continually calculating the plurality of speed points [para 0147 discloses that intensity is calculated based on speed; Fig. 8, paras 0094-0096 discloses determining speeds/intensities at different points in time; Fig. 11, para 0153-0165 disclose determining speeds/intensities along a route; the speed is calculated continually in order to provide feedback; para 0023 discloses dynamic guidance and real-time feedback].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saalasti in view of Nakamura (US 20090309833 A1).
In reference to claim 5, Saalasti teaches the invention of claim 1 above.
However, while Saalasti teaches The method of claim 1, further comprising, wherein the step of calculating the output speed based on at least some of the plurality of speed points comprises calculating an output speed based on the plurality of speed points in the speed buffer [Fig. 7, para 0093 discloses providing feedback to a user to maintain a “suitable speed” at different time points, as well as tracking a grouping of speeds, e.g. speed buffer], Saalasti does not explicitly teach the step of maintaining at least some of the plurality of speed points in a speed buffer.
Nakamura teaches the step of maintaining at least some of the plurality of speed points in a speed buffer [paras 0128-0129 discloses storing velocity data in a storage area, e.g. buffer].
It would have been obvious to one of ordinary skill in art, having the teachings of Saalasti and Nakamura before him at the time of invention was made, to modify the invention above as disclosed by Saalasti to include the functionality as taught by Nakamura in order to obtain a monitoring system in which speed points may be stored in a buffer. 
One of ordinary skill in the art would have been motivated to obtain a monitoring system in which speed points may be stored in a buffer in order to conserve system resources.

In reference to claim 6, Saalasti and Nakamura further teach the invention of claim 5 above.
Nakamura further teaches The method of claim 5, further comprising the step of discarding the plurality of speed points in the speed buffer in response to the determination that a recent speed change has occurred [paras 0128-0129 discloses storing velocity data in a storage area, e.g. buffer, and deleting old data when new data is stored].

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saalasti in view of Case, Jr. et al. [hereinafter as Case] (US 2006/0136173 A1 – as cited in IDS filed 04 Dec 2019).
In reference to claim 9, Saalasti further teaches the invention of claim 1 above.
Although Saalasti further teaches The method of claim 1, wherein the predetermined speed range is associated with a visual indication [para 0091 discloses visual and auditive feedback regarding first color, and wherein the feedback conveys the first color to the athlete, and wherein the feedback conveys a second color that is different than the first color conveyed to the athlete.
Case teaches that the visual indication is a first color, and wherein the feedback conveys the first color to the athlete, and wherein the feedback conveys a second color that is different than the first color conveyed to the athlete [para 0131 discloses that multiple colors may be used to indicate speed zones and intensity levels].
It would have been obvious to one of ordinary skill in art, having the teachings of Saalasti and Case before him at the time of invention was made, to modify the invention above as disclosed by Saalasti to include the functionality as taught by Case in order to obtain a monitoring system in which color may be used as a visual indication of speed. 
One of ordinary skill in the art would have been motivated to obtain a monitoring system in which color may be used as a visual indication of speed to provide an improved athletic performance monitoring system [Case, para 0005].

Response to Arguments
The objection to claim 9 has been removed in light of amendments. 
Applicant contends that the prior art does not teach, “the feedback provided in response to the determination that the output speed is outside of the predetermined speed range, and in response to the determination that the recent speed change has occurred.” Examiner respectfully disagrees. Saalasti teaches, the feedback is provided in response to the determination that the output speed is outside of the predetermined speed range, and in response to the determination that the recent speed change has occurred [Fig. 8, paras 0094-0096 discloses determining that speeds/intensities at different points in time are too little or too much, and providing feedback for a user to speed up or slow down]. Saalasti is 
Applicant contends that impermissible hindsight is used in the rejection of claim 5 and that Nakamura is not analogous art, regarding claims 5-6. Examiner respectfully disagrees. Saalasti teaches, The method of claim 1, further comprising, wherein the step of calculating the output speed based on at least some of the plurality of speed points comprises calculating an output speed based on the plurality of speed points in the speed buffer [Fig. 7, para 0093 discloses providing feedback to a user to maintain a “suitable speed” at different time points, as well as tracking a grouping of speeds, e.g. speed buffer]. Nakamura adds the step of maintaining at least some of the plurality of speed points in a speed buffer [paras 0128-0129 discloses storing velocity data in a storage area, e.g. buffer]. The combination of prior art would provide a speed calculating fitness system in which a speed buffer may be maintained. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that Nakamura is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Saalasti teaches calculating an output speed based on speed points and establishing a speed buffer. Nakamura adds the ability to maintain speed points in a speed buffer, essentially storing velocity data in a “buffer”. Nakamura’s relevance is in its ability to store and manipulate speed data, a function which combined with Saalasti’s speed calculation, would provide the invention of claims 5 and 6.
Applicant contends that impermissible hindsight is used in the rejection of claim 9. Examiner respectfully disagrees. Saalasti teaches, The method of claim 1, wherein the predetermined speed range is associated with a visual indication [para 0091 discloses visual and auditive feedback regarding speed/intensity]. Case further teaches that the visual indication is a first color, and wherein the feedback conveys the first color to the athlete, and wherein the feedback conveys a second color that is different than the first color conveyed to the athlete [para 0131 discloses that multiple colors may be used to indicate speed zones and intensity levels]. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW CHUNG/Examiner, Art Unit 2173                   

          /KIEU D VU/          Supervisory Patent Examiner, Art Unit 2173